DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT 

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mindy Rittner on 5/12/2022.

The application has been amended as follows: 
Claim 12, line 2: change “the at least one contact element is arranged on the sealing element” to read – the at least one contact element is arranged on one of the at least three spaced-apart sealing elements --

Allowable Subject Matter
Claims 1, 3 and 8-17 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art references fail to disclose or reasonably suggest a testing device for a fuel cell stack, wherein the fuel cell stack comprises a plurality of fuel cells which are stacked along a stack axis and each have media openings in a form of through-apertures, and wherein, in a stacked state, corresponding media openings align to form media lines, wherein the testing device comprises: a rod which is introducible into a media line; and at least three spaced-apart sealing elements arranged on the rod for sealing the media line in order to isolate at least one fuel cell of the fuel cell stack from remaining fuel cells and to form at least two testing sections, each with at least one separated fuel cell; and/or at least one contact element which is introducible with the rod for making electrical contact with an individual fuel cell within the media line, wherein a fluid opening is formed on each of the at least two testing sections, and for each of the at least two testing sections, the rod comprises a fluid line which is connected to the fluid opening.  The prior art also fails to disclose a method for testing a fuel cell stack, wherein the fuel cell stack comprises a plurality of fuel cells which are stacked along a stack axis and each have media openings in a form of through-apertures, and wherein, in a stacked state, corresponding media openings align to form media lines, wherein the method comprises: introducing a testing device into one of the media lines; sealing the media line with the testing device in order to isolate at least one fuel cell of the fuel cell stack from remaining fuel cells, and acting upon the at least one isolated fuel cell with a fluid for measuring tightness, measuring flow rate or measuring pressure drop, and/or making electrical contact with an individual fuel cell within the media line with the testing device, making electrical contact with the fuel cell stack at a further point, and carrying out a short circuit measurement between the two contacts.  The prior art references specifically fail to teach a testing device that is inserted into a media line formed by the stacked media openings of adjacent fuel cells and that the testing device seals off fuel cells from others and introduces a fluid via the testing device between the seals.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY L RAYMOND whose telephone number is (571)272-6545. The examiner can normally be reached Monday-Friday 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRITTANY L. RAYMOND
Examiner
Art Unit 1722



/BRITTANY L RAYMOND/Primary Examiner, Art Unit 1722